Citation Nr: 1505081	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-39 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to April 1992. He died in March 2011.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This case was most previously before the Board in March 2014.

At the time of his death in March 2011, the Veteran had a pending appeal for the issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD.  Following receipt of the appellant's request to be substituted as the appellant, the RO granted the appellant's request and informed her of the decision by letter dated in May 2012.  Accordingly, the appellant has been substituted as the claimant for the purposes of the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD.

The appellant testified before the undersigned during a May 2013 Travel Board hearing; a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in March 2011.  The Veteran's death certificate indicated that the immediate cause of the Veteran's death was listed as shock due to renal failure due to ischemic bowel.  Although stated incorrectly in the March 2014 Board remand, the Board observes that respiratory failure and sepsis were noted as contributing to the Veteran's death.

In August 2014 VA obtained an opinion that was to address the issue of entitlement to service connection for cause of the Veteran's death.  In that opinion, the August 2014 VA physician arguably linked the Veteran's death to psychiatric disability.  As such, the Board finds that adjudication of the issue of entitlement to service connection for cause of the Veteran's death must be deferred pending resolution of the issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD.

In March 2014 the Board found that new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and determined that a VA medical opinion was necessary to address the medical matters presented by this appeal.  As it appears that such an opinion is not of record, the Board finds that a VA medical opinion is necessary to address the medical matters presented by the issues on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the VA psychiatric records related to the Veteran's terminal hospitalization as noted by the August 2014 VA physician, and associate them with the record in preparation for a file review and medical opinion.

2.  The Veteran's claims file should be referred to the appropriate VA physician for a medical opinion.  Following review of the claims file, the physician should provide the following opinions:

Is it at least as likely as not (probability of 50 percent of more) that the Veteran had any psychiatric disability that had its onset or is otherwise related to the Veteran's service.  If the physician finds that the Veteran had PTSD, the physician should identify the stressor(s) that serve as the basis for the diagnosis.

If the physician determines that the Veteran had any psychiatric disability related to service, the physician is asked to state whether such psychiatric disability singly or with some other condition were the immediate or an underlying cause of death, or contributed substantially or materially to the Veteran's death.

Rationale for the requested opinion shall be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The RO/AMC should then, based on all the evidence of record, adjudicate the issues on appeal.  If any benefit sought is not granted, a supplemental statement of the case should be issued, and the appellant and her representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




